EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Guynn on 3/9/21.
The application has been amended as follows: 
		In claims 9 and 16, each line 4, “or”, is changed to --and--.


Claims 1-7, 9-11, 15-16, and 19-23 are allowed over the prior art of the record.

		Reason for Allowance
The following is an Examiner's Statement of Reasons for Allowance: The primary reason for allowance of the claims is that prior art neither teach nor fairly suggest the particular combination of magnetic force sensor or its manufacturing as presented in the independent claims 1, 9, 16 and 23.  Major emphasis is being placed upon the provision of at least one (magnetic) conducting track, and at least one interruption distance wherein a change in the distance, and a change in the magnetic flux, respectively, in the magnetic conducting track is monitored, in combination with other limitations of the said independent claims and their dependent ones.


The closest art is Tenbrink et al., U.S. Publication 20100231204, teaching a low hysteresis sensor, but fails to show monitoring of a specific interruption and the magnetic flux respectively, as required by the current claimed invention.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, March 09, 2021